Citation Nr: 0528044	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  96-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability (residuals of a fracture of the left clavicle), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied an increased rating for a 
left shoulder disability (residuals of a fracture of the left 
clavicle), then rated as 0 percent disabling.  In January 
1998, the Board remanded the claim for further development.  
By an August 1999 rating decision, the RO awarded a temporary 
100 percent rating, effective June 8, 1999.  As of July 31, 
1999, a noncompensable rating again became effective.  In 
December 2002, the Board undertook additional development of 
the evidence as to this issue pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation that was later invalidated.  
See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  In October 2003, the Board again 
remanded the claim for further action.  By a July 2005 rating 
decision, the RO increased the veteran's disability rating 
for his service-connected left shoulder disability from 0 to 
10 percent, effective March 31, 1994, the date of receipt of 
his claim for increase.  As this 10-percent evaluation is 
less than the maximum available rating, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's left shoulder disability is manifested by 
subjective complaints of constant low-level pain and 
occasional snapping of the acromioclavicular joint, and 
objective evidence of tenderness to moderate palpation, with 
painful but near full range of motion of the left arm.  
Malunion of the clavicle is not shown.

3.  The medical and other evidence of record does not show 
that the veteran's service-connected left shoulder disability 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a 
left shoulder disability (residuals of a fracture of the left 
clavicle) have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes (DCs) 5201, 5203 (2005).

2.  The criteria for referral for an increased disability 
rating on an extraschedular basis have not been met.  38 
C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In August 1966, the veteran was involved in a motor vehicle 
accident in which he sustained a fracture of the left 
clavicle.  Since that time, he has had pain and clicking in 
his left shoulder associated with the injury.  The veteran's 
left shoulder disability has been service-connected since 
December 1970, and rated 10 percent disabling since March 
1994, with a period of temporary total rating from June 1999 
to August 1999.  He seeks an increased rating.  The Board 
therefore turns to the appropriate criteria.

As an initial matter, the Board notes that the veteran has 
not been shown to have ankylosis of scapulohumeral 
articulation.  Nor is there objective evidence of impairment 
of the humerus, such as loss of the head of the humerus 
(flail shoulder), nonunion of the shoulder (flail joint), 
fibrous union of the humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint, or malunion of the 
humerus.  The Board notes that the veteran has, on several 
occasions, complained of popping in his left shoulder, or 
feeling as though his shoulder is going to pop.  Recurrent 
dislocation, however, has not been shown.  Accordingly, the 
criteria pertaining to such disabilities are not applicable 
in this case.  38 C.F.R. § 4.71a, DCs 5200, 5202 (2005).

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DCs 
5201 and 5203 (2004) are applicable.  These criteria provide 
different ratings for the minor arm and the major arm.  The 
veteran has indicated (in various treatment records) that he 
is right-handed; therefore, the Board will apply the ratings 
and criteria for the minor arm under the relevant diagnostic 
codes.

In this case, the veteran's shoulder disability was rated as 
10 percent disabling under DC 5203 in a July 2005 rating 
decision.  That code provides for a 10 percent rating for 
malunion of the clavicle or scapula, or nonunion without 
loose movement of the clavicle or scapula.  A 20 percent 
rating is warranted for a clavicle or scapula impaired by 
dislocation or nonunion with loose movement.  In considering 
the effects of pain on use, the Board notes that pain may not 
be the basis for an award in excess of the maximum evaluation 
under a diagnostic code.  Spencer v. West, 13 Vet. App. 376, 
382 (2000).  Here, there is no evidence of malunion, 
nonunion, or dislocation of the clavicle or scapula, as is 
required for a compensable rating or rating of 20 percent 
under this code.  Moreover, although the RO allowed stated 
that an increased rating was warranted under DC 5203, the 
discussion in the rating decision and the medical evidence 
upon which the rating decision relied, centered around the 
veteran's pain on motion.  The Board finds that 
symptomatology is more accurately rated pursuant to DC 5003, 
which will be discussed below.  Accordingly, the criteria 
listed under DC 5203 cannot serve as a basis for an increased 
rating in this particular case.  The Board finds that the 
criteria for a compensable rating pursuant to DC 5203 are 
also not met as malunion of the clavicle is not shown.  The 
March 2004 VA examination found that the acromioclavicular 
joint was normally aligned.

The next applicable diagnostic code is DC 5201, which 
contemplates limitation of motion.  Specifically, DC 5201 
provides that a 20 percent rating is warranted for limitation 
of arm motion to shoulder level or to midway between the side 
and shoulder level.  A 30 percent rating is warranted for 
limitation of arm motion to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.

For VA compensation purposes, normal forward flexion of the 
shoulder is zero to 180 degrees, abduction is zero to 180 
degrees, and internal and external rotation is from zero to 
90 degrees.  38 C.F.R. § 4.71a, Plate I (2005).  The Board 
notes that forward flexion and abduction to 90 degrees 
amounts to "shoulder level."  Id.

VA treatment records dated in April 1995 show that he had 
full range of motion.  In May 1995, he had forward flexion to 
140 degrees and abduction to 135 degrees.  Finally, August 
1995 records show the veteran had forward flexion to 150 
degrees, with pain; otherwise his range of motion was full.  

The veteran underwent VA joints examinations in April 1996, 
May 1998, March 2004, and in July 2005.  In April 1996, the 
range of motion testing of his left shoulder revealed 
abduction to 160 degrees, flexion to 180 degrees, external 
rotation to 60 degrees, and internal rotation to 70 degrees.  
In May 1998, he had flexion to 165 degrees, and abduction to 
145 degrees.  His internal and external rotation were within 
normal limits, at 90 degrees each.  The March 2004 report of 
examination contains a typographical error, and as a result, 
range of motion testing is unreadable.  On his final and most 
recent examination in July 2005, he was found to have flexion 
to 150 degrees, abduction to 125 degrees, internal rotation 
to 45 degrees, and external rotation to 55 degrees.  In 
considering the effects of pain on repetitive use, the 
examiner noted that his range of flexion was improved to 155 
degrees, while his abduction decreased to 115 degrees.  

In this case, the veteran's left shoulder disability is 
noncompensable under DC 5201, as at no time has his range of 
motion been limited in any respect to shoulder-level.  
38 C.F.R. § 4.71a, DC 5201.  Rather, the records consistently 
show that the veteran has a "normal" range of motion.  Even 
considering the effects of pain on use, the evidence does not 
show that the right arm is limited in motion to shoulder 
level, and thus the veteran is not entitled to an increased 
rating under this diagnostic code.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The criteria for traumatic osteoarthritis are also applicable 
to this disability.  See 38 C.F.R. § 4.71a, DC 5010 (2005).  
Diagnostic Code 5010 specifies that traumatic arthritis 
should be rated as degenerative arthritis.  Therefore, the 
criteria for degenerative osteoarthritis are also applicable 
to this disability.  See 38 C.F.R. § 4.71a, DC 5003 (2005).  
Under DC 5003, ratings are based on limitation of motion of 
the affected part, but if the limitation of motion is 
noncompensable, a rating of 10 percent is warranted for each 
major joint group or group of minor joints affected by 
limitation of motion.  If there is no limitation of motion, a 
20 percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with incapacitating exacerbations.  For the 
purpose of rating disability from arthritis, the shoulder is 
considered a major joint.  See 38 C.F.R. § 4.45.

The veteran in this case has been shown by X-ray examination 
in May 1998 to have arthritis in his left acromioclavicular 
joint.  Thus, while he has almost full range of motion in his 
left shoulder, his symptoms, including limited active range 
of motion, and a limited ability to reach or twist, show 
sufficient limitation of motion as to invoke the 
aforementioned portion of DC 5003, based on very minimal 
(noncompensable) limitation of motion.  The Board must 
therefore determine whether a separate 10 percent rating 
under DC 5003 is warranted..  See VAOPGPREC 23-97 (1997), 62 
Fed. Reg. 63604 (1997); VAOPGPREC 9-98 (1998), 63 Fed. Reg. 
56704 (1998).

The Board finds that a 10 percent rating based on X-ray 
evidence of arthritis with minimal noncompensable limitation 
of motion of the left shoulder is warranted.  However, the 
Board concludes that the weight of the credible evidence 
demonstrates that the veteran's left shoulder disability 
warrants no more than a 10 percent overall rating.  While he 
has previously been assigned a 10 percent rating based on the 
diagnostic rating criteria for malunion of the clavicle or 
scapula, the Board has examined the July 2005 rating decision 
and the evidence upon which the increased rating of 10 
percent was allowed.  That evidence overwhelmingly showed 
pain on motion, but did not show any malunion or nonunion of 
the clavicle or scapula.  The pertinent General Counsel 
opinions relating to assignment of multiple ratings based on 
limitation of motion and other DCs rating the same joint 
stress that a compensable rating under both DCs is required 
to assign two compensable ratings for the same disability.  
In this case, the Board finds that the criteria for a 
compensable rating pursuant to DC 5203 are not met, while the 
criteria for a 10 percent rating pursuant to DC 5003 are met.

Therefore the Board finds that the veteran is entitled to a 
single rating of 10 percent for his left shoulder disability, 
based on the presence of arthritis and some very minor 
limitation of motion.  He is not entitled to an additional 10 
percent rating pursuant to Diagnostic Code 5203 because 
malunion or nonunion of the clavicle is not shown, although 
the two DCs would most accurately be hyphenated in 
identifying the veteran's disability rating.  See 38 C.F.R. 
§ 4.27.  The Board has considered the benefit-of-the-doubt 
rule in reaching this decision.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  However, the Board finds that the veteran's 
overall symptomatology would be overcompensated by the 
assignment of more than one 10 percent rating and that such a 
rating would constitute pyramiding since the 10 percent 
rating initially assigned was based upon painful motion.

Although the veteran's disability may be rated under various 
diagnoses, the Rating Schedule instructs the evaluator to 
avoid pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that, 
"implicit within [the language of 38 U.S.C.A. § 1155] is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Accordingly, the Board finds that the criteria for an 
increased rating, greater than 10 percent, for the veteran's 
left shoulder disability are not met, and the veteran's claim 
is denied.

Finally, the Board finds that an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

There is no evidence of an unusual clinical picture, symptoms 
that are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's left shoulder disability.  The veteran's VA 
examination report from July 2005 demonstrates that his left 
shoulder aches but that he is able to manage the pain by 
avoiding reaching and twisting motions.  He is limited when 
reaching for items overhead and may no longer play golf, but 
there is no evidence that his shoulder disability is in any 
way clinically unusual.  Additionally, there also is no 
evidence of hospitalization for shoulder disability in the 
recent past.  

With respect to interference with employment, the veteran 
informed the April 1996 VA examiner that he had been 
unemployed since sustaining a stroke in 1991.  The stroke 
resulted in marked decrease in his visual acuity, making it 
impossible for him to continue his former occupation 
involving circuit boards.  The Board notes that he has never 
attributed unemployability to the service-connected left 
shoulder disability.  Additionally, the May 1998 VA examiner 
noted that he should be able to perform an average employment 
in his civil occupation as long as he was not required to do 
heavy lifting with the left shoulder.  The Board is unable to 
identify any factor consistent with an exceptional or unusual 
disability picture.  Accordingly, a referral for 
extraschedular evaluation is not warranted for the veteran's 
left shoulder disability.

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in March 1995.  
However, the notices to the appellant informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  VA 
sent the appellant correspondence in March 2003 and March 
2004; a statement of the case in October 1995; and 
supplemental statements of the case in June 1996, May 1998, 
April 1999, and July 2005, which included the full text of 
38 C.F.R. § 3.159.  There was no harm to the appellant, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Any defect with regard to the 
timing and content of the notices to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER


An increased rating, greater than 10 percent, for a left 
shoulder disability is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


